                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES,

     Plaintiff,

                  v.                         Criminal No. 18-082 (FAB)

MIGUEL AGOSTO-PACHECO [1],

     Defendant.


                           OPINION AND ORDER

BESOSA, District Judge.

     Before      the   Court    is     defendant     Miguel   Agosto-Pacheco

(“Agosto”)’s motion to dismiss the indictment against him pursuant

to the Speedy Trial Act (“STA”), 18 U.S.C. §§ 3161 et seq.           (Docket

No. 300.)     For the reasons set forth below, Agosto’s motion to

dismiss is DENIED.

I.   Background

     This criminal action concerns an alleged international drug-

trafficking organization.            On February 8, 2018, a grand jury

returned    an   indictment    charging    Agosto,    Jerry   Hernández-Peña

(“Hernández”), Luis Vázquez-Rodríguez (“Vázquez”), Anthony Abreu-

Matos (“Abreu”), Luis Ramos-Cordero (“Ramos”), and Juan Tapia-Soto

(“Tapia”) with conspiring to possess with the intent to distribute

at least five kilograms of cocaine in violation of 21 U.S.C. §§ 846

and 841(a)(1) (count one), and conspiring to import at least five
Criminal No. 18-082 (FAB)                                                        2
kilograms    of   cocaine    from     Venezuela   to   the    United   States   in

violation of 21 U.S.C. §§ 963, 952 and 960(a)(1) (count two). 1

Trial is scheduled to commence after the disposition of Tapia’s

and Agosto’s motions to suppress.           See Docket Nos. 267, 287, 298

and 299.    Agosto moves to dismiss the indictment against him with

prejudice pursuant to the STA.           (Docket No. 300.)

II.   The Speedy Trial Act

      Congress enacted the Speedy Trial Act in 1974 to “protect a

defendant’s constitutional right to a speedy trial, and to serve

the public interest in bringing prompt criminal proceedings.”

United States v. Santiago-Bercerril, 130 F.3d 11, 14 (1st Cir.

1997) (internal citation and quotation omitted); United States v.

Bailey-Snyder, 923 F.3d 289, 295 (3rd Cir. 2019) (noting that “the

Speedy Trial Act [gives] effect to the Sixth Amendment’s speedy

trial   guarantee    by     setting    limits     within     which   trials   must




1 The indictment also alleges that on November 30, 2017, Abreu, Ramos and Tapia
attempted to import at least five kilograms of cocaine in violation of 21 U.S.C.
§§ 963, 952 and 960(a)(1) (count three). (Docket No. 2.) Also, Hernández and
Vázquez allegedly attempted to import at least five kilograms of cocaine on
December 16, 2017 (count four). Id. This “complex case” involves “four events
in [Puerto Rico], two interdictions [on] the high seas, one meeting and one
smuggling intervention.” (Docket No. 110.)
Criminal No. 18-082 (FAB)                                                      3
begin.”); see 18 U.S.C. §§ 3161 et seq. 2               Pursuant to the STA,

Agosto must stand trial “within seventy days from the filing date

(and making public) of the information or indictment, or from the

date [he] appeared before a judicial officer of the court in which

such charge is pending, whichever date last occurs.”               18 U.S.C. §

3161(c)(1). 3     Failure to commence trial within this seventy-day

timeframe requires dismissal of the indictment “on motion of the

defendant.”      18 U.S.C. § 3162(a)(2).       Agosto shoulders the burden

of establishing an STA violation.          See 18 U.S.C. § 3162(a)(2).

      Although    the   statutory    deadlines    are    defined   in   express

terms, Congress nevertheless recognized that delay may occur for

legitimate reasons.       See United States v. Vogl, 374 F.3d 976, 986

(10th Cir. 2004) (noting that “Congress sought to structure a

method of calculating time which would reasonably and practically,

although not necessarily directly, related to the just needs for

pretrial preparation in a particular case”).                 Indeed, the STA

“contemplates that certain periods of time will be excluded from




2The constitutional and statutory rights to a speedy trial are distinct. United
States v. Muñoz-Amado, 182 F.3d 57, 61 (1st Cir. 1999); see, e.g., United States
v. Pereira, 312 F. Supp. 3d 262, 278 (D.P.R. 2018), Crim. No. 12-413, Docket
No. 2226 (May 30, 2018) (although there was no STA violation, the Court dismissed
all charges against defendant Pedro San Lucas with prejudice pursuant to the
Sixth Amendment) (Besosa, J.).       Agosto predicates his motion to dismiss
exclusively on the STA. (Docket No. 300.) Accordingly, the Court need not
conduct a Sixth Amendment speedy trial analysis.

3 For purposes of the STA, “trial generally commences when voir dire begins.”
United States v. Brown, 819 F.3d 800, 815 (6th Cir. 2016) (citation omitted).
Criminal No. 18-082 (FAB)                                           4
the computation.”   United States v. Staula, 80 F.3d 596, 600 (1st

Cir. 1996); Zedner v. United States, 547 U.S. 489, 497 (2006) (“To

provide the necessary flexibility, the Act includes a long and

detailed list of periods of delay that are excluded in computing

the time within which trial must start.”).          The relevant STA

exclusions for purposes of Agosto’s motion to dismiss pertain to

delay attributable to proceedings and continuances.

     A.   The Speedy Trial Clock      is   Tolled   for   Proceedings
          Concerning the Defendant

          The Act excludes “delay resulting from other proceedings

concerning the defendant.”    18 U.S.C. § 3161(h)(1); see United

States v. Mitchell, 723 F.2d 1040, 1045 (1st Cir. 1983).     The term

“other proceedings” is expansive, including: (1) “any pretrial

motion, from the filing of the motion through the conclusion of

the hearing on, or other prompt disposition of, such motion,” (2)

“consideration by the court of a proposed plea agreement to be

entered into by the defendant and the attorney for the Government,”

and (3) “delay reasonably attributable to any period, not to exceed

thirty days during which any proceeding concerning the defendant

is actually under advisement by the court.” 18 U.S.C § 3161(h)(1).

“Motions that do not require a hearing may toll the seventy-day

time limit for up to thirty days.” Santiago-Becerril, 130 F.3d at

17 (citing Henderson v. United States, 476 U.S. 321, 329 (1986)).

Delay attributable to a proceeding, including pre-trial motions
Criminal No. 18-082 (FAB)                                                         5
and hearings, is tolled automatically.               United States v. Valdivia,

680 F.3d 33, 38 (1st Cir. 2012).

     B.     The Speedy Trial Clock May Stop for Any Period of Delay
            Resulting from a Continuance

            The Speedy Trial Act excludes “delay resulting from a

continuance granted by any judge on his own motion or at the

request of the defendant or his counsel or at the request of the

attorney for the Government.”              18 U.S.C. § 3161(h)(7); see United

States v. Apicelli, 839 F.3d 76, 83 (1st Cir. 2016) (“Normally, a

court may issue an ends-of-justice continuance at ‘the request of

the defendant or his counsel.’”).               This exclusion is permissive.

Id.; see Zedner, 547 U.S. at 498 (“This provision gives the

district court discretion — within limits and subject to specific

procedures      —    to   accommodate      limited   delays   for   case-specific

needs.”).       The Court must determine whether “the ends of justice

served by taking such action outweigh the best interest of the

public    and    the      defendant   in   a   speedy   trial.”     18   U.S.C.   §

3161(h)(7).         The STA delineates factors “a court shall consider in

considering an ends of justice continuance, such as whether a

failure to grant the continuance would unreasonably deny the

defendant . . . continuity of counsel” or reasonable time for

effective preparation.           United States v. Pakala, 568 F.3d 47, 58

(1st Cir. 2009) (internal quotation omitted) (citing 18 U.S.C. §

3161(h)(7)(B)).           The Court need not, however, “explicitly state
Criminal No. 18-082 (FAB)                                                       6
its reasons for granting a continuance nor make a best interest

finding if it is obvious and set forth in the motion for a

continuance.”       United States v. Laureano-Pérez, 797 F.3d 45, 59

n.8 (1st Cir. 2015) (internal citation and quotation omitted).

     C.     The Codefendant Exclusion

            The STA “clock [stops] for one defendant in the same

manner and for the same amount of time as for all co-defendants.”

United States v. Mayrea, 704 F.3d 55, 63 (1st Cir. 2013) (citation

and quotation omitted); United States v. Molina, 407 F.3d 511, 532

(1st Cir. 2005) (“The purpose of [the codefendant] rule is to

prevent the Speedy Trial Act from becoming a sword that can be

used to shred the joinder rules.         Only in that way can the federal

courts maintain the efficiency advantages of joint trials.”); see

18 U.S.C. § 3161(h)(6).       Accordingly, Agosto, Hernández, Vázquez,

Abreu, Ramos, and Tapia are subject to the same speedy trial clock.

United    States    v.   Barnes,   251   F.3d   251,   259   (1st    Cir.   2001)

(“[C]ases involving multiple defendants are governed by a single

speedy trial clock, which begins to run with the clock of the most

recently    added    defendant.”)    (internal     citation    and    quotation

omitted).

III. Application of the Speedy Trial Act

     To determine whether an STA violation occurred, the Court

first calculates the “aggregate time elapsed awaiting trial . . .
Criminal No. 18-082 (FAB)                                                       7
then ascertain[s] how many days should be excluded from the total

time.”      Laureano-Pérez, 797 F.3d at 57 (citation and quotation

omitted).      Agosto    contends   that    the     STA   clock   commenced    on

February 8, 2018, the date of his arraignment.               Docket No. 300 at

p. 2; see Docket No. 13.      In a multidefendant action, however, the

Court calibrates the STA clock according to the most recent initial

appearance.     United States v. Casas, 425 F.3d 23, 31 (1st Cir.

2005) (“The Supreme Court has interpreted [section 3161(h)(7)] to

mean that the clock does not, in effect, begin to run until the

date of the most recent defendant’s initial appearance before the

court.”) (citing Henderson, 476 U.S. at 331 (holding that the STA

clock began on the date of the final codefendant’s arraignment)).

Vázquez, the final defendant arrested by law enforcement officers

in   this   action,   first   appeared     before    a    judicial   officer   on

March 29, 2018. (Docket No. 61.) Accordingly, the STA clock began

on March 29, 2018, not the date of Agosto’s arraignment.

      The    timeframe    subject   to   STA      computation     extends   from

March 29, 2018 to November 29, 2019, the date Agosto filed his

motion to dismiss.       See United States v. Hood, 469 F.3d 7, 9 (1st

Cir. 2006) (“The speedy trial clock begins ticking on the day a

defendant first appears in court and stops the day the defendant

files a motion to dismiss for lack of speedy trial.”).                      This

interval represents 610 calendar days.              The record demonstrates,
Criminal No. 18-082 (FAB)                                                   8
however, that there is no Speedy Trial Act violation.           As set forth

in the table below, the twenty-month delay between Vázquez’s

initial appearance and Agosto’s motion to dismiss is attributable

to pretrial motions, hearings, and continuances.

                         SPEEDY TRIAL ACT CALCULATION

        DATE           DAYS                  REASON FOR DELAY


                              Vázquez’s initial appearance.   Docket
                              No. 61; see 18 U.S.C. § 3161(h)(1)(A)
    March 29, 2018      0
                              (“delay resulting from any proceeding”
                              involving the defendant).

                              On March 29, 2018, the United States moved
                              to continue a previously scheduled status
                              conference.    Docket No. 58; see 18 §
    March 29, 2018            3161(h)(1)(D) (“delay resulting from any
       through          0     pretrial motion”). 4 The Court granted the
    April 13, 2018            United States’ motion on April 2, 2018,
                              holding that the “speedy trial is tolled in
                              the interest of justice.” Docket No. 59;
                              18 § 3161(h)(7). 5

                              The first status conference occurred on
                              April 13, 2018. Docket No. 74; 18 U.S.C.
    April 13, 2018            § 3161(h)(1)(A). The Court scheduled the
       through          0     second status conference for July 13, 2018,
    July 13, 2018             holding that the “speedy trial is tolled in
                              the interest of justice.”      Id.; see 18
                              U.S.C. § 3161(h)(7). 6




4 See United States v. Moreno-Navarro, 575 F. Supp. 2d 341, 344 (D.P.R. 2008)
(“Any motion filed by a defendant or even by the government, as movant, tolls
the speedy trial.”) (citation omitted) (Domínguez, J.).

5 The STA clock also stopped on April 9, 2018, the day of Vázquez’s detention
hearing. Docket No. 75; 18 U.S.C. § 3161(h)(1).

6 The STA clock also stopped on April 23, 2018 because Agosto moved for
reconsideration and de novo review of the magistrate judge’s detention order.
Docket No. 79; see 18 U.S.C. § 3161(h)(1)(D). The Court denied Agosto’s motion
for reconsideration 11 days later, on May 4, 2018. (Docket No. 83.)
Criminal No. 18-082 (FAB)                                                     9

          DATE          DAYS                  REASON FOR DELAY

                               The second status conference occurred on
                               July 13, 2018. Docket No. 94; 18 U.S.C. §
                               3161(h)(1)(A).   The parties requested an
                               additional 60 days to review discovery.
     July 13, 2018             Id. The Court scheduled the third status
        through          0     conference for September 28, 2018, holding
    October 5, 2018            that the “speedy trial is tolled in the
                               interest of justice.” Id.; see 18 U.S.C.
                               § 3161(h)(7). 7   Subsequently, the Court
                               reset the second status conference for
                               October 5, 2018. (Docket No. 103.)

                               The third status conference occurred on
                               October 5, 2018. Docket No. 110; 18 U.S.C.
                               § 3161(h)(1)(A).       The United States
                               informed the Court that “this is a complex
                               case, [and] all defendants have been
     October 5, 2018           provided with individual discovery.” Id.
         through         0     Agosto notified the Court that he intended
    December 13, 2018          to file a motion to suppress evidence. Id.
                               The Court scheduled a fourth status
                               conference for December 13, 2018, holding
                               that the “speedy trial is tolled in the
                               interest of justice.” Id.; see 18 U.S.C.
                               § 3161(h)(7). 8




7 The STA clock also stopped on September 5, 2018, the day that Ramos filed a
pro se motion pursuant to Federal Rule of Criminal Procedure 16. Docket No.
96; 18 U.S.C. § 3161(h)(1)(D). The Court denied Ramos’ motion on September 18,
2018. (Docket No, 96.) Thus, 13 days are excluded from the STA clock. See 18
U.S.C. § 3161(h)(1)(D).

  On September 19, 2018, Agosto moved that the Court “order that he not be taken
to . . . the codefendants’ meeting with the Government.” (Docket No. 98.) The
Court denied Agosto’s motion as moot on September 28, 2018. (Docket No. 104.)
This delay excludes 9 days from the STA clock. See 18 U.S.C. § 3161(h)(1)(D).

8 The STA clock also stopped on October 31, 2018 because Assistant United States

Attorney Carlos Cardona (“Cardona”) moved to withdraw from this case. (Docket
No. 111.) The Court noted Cardona’s motion on the same day. Docket No. 112;
18 U.S.C. § 3161(h)(1)(D).
Criminal No. 18-082 (FAB)                                                  10

          DATE          DAYS                 REASON FOR DELAY

                               The fourth status conference occurred on
                               December 13, 2018.    Docket No. 119; 18
                               U.S.C. § 3161(h)(1)(A).   Defense counsel
    December 13, 2018          requested,   and   the   Court   granted,
         through         0     additional time to discuss pending legal
     January 25, 2019          matters and to conduct plea negotiations.
                               Id.; 18 U.S.C. § 3161(h)(7).    The Court
                               scheduled a status conference for January
                               25, 2019.

                               The fifth status conference occurred on
                               January 25, 2019. Docket No. 122; 18 U.S.C.
                               § 3161(h)(1)(A). Agosto informed the Court
                               of his intention to stand trial. Id. The
                               Court continued trial, however, to allot
                               the remaining defendants an opportunity to
     January 25, 2019          “gauge their interest in an agreement or
         through         0     go[] to trial.”     Id.; see 18 U.S.C. §
    February 19, 2019          3161(h)(7). The parties also discussed the
                               availability of a cooperating witness. The
                               Court scheduled a sixth status conference
                               for February 15, 2019.     Id.   The Court
                               subsequently   reset   the   sixth   status
                               conference for February 19, 2019. (Docket
                               No. 128.)

                               The sixth status conference occurred on
                               February 19, 2019. Docket No. 129; see 18
                               U.S.C. § 3161(h)(1). Defense counsel for
                               Hernández, Vázquez, Abreu, Ramos, and Tapia
                               moved for a three-week continuance to
    February 19, 2019
                               discuss plea offers with their clients.
         through         0
                               Id.; Docket No. 309 at p. 7.     The Court
      March 18, 2019
                               granted their motion for a continuance,
                               scheduling a pretrial conference and trial
                               for March 19, 2019 and March 25, 2019,
                               respectively.         Id.;    18     U.S.C.
                               § 3161(h)(7). 9




9 On March 12, 2019, Ramos and Tapia requested a continuance to consider “plea
options recently presented to the defendants,” and to prepare for trial.
(Docket Nos. 137 and 162.)      The Court noted their motion to continue on
March 15, 2019, excluding 3 days from the STA clock. (Docket No. 145.)
Criminal No. 18-082 (FAB)                                                11

          DATE         DAYS                 REASON FOR DELAY

                              On March 18, 2019, Ramos and Agosto filed
                              individual motions to suppress evidence
                              pursuant to the Fourth Amendment. (Docket
                              Nos.      153   and  154;   18   U.S.C.   §
                              3161(h)(1)(D). Ramos also moved to dismiss
                              the indictment pursuant to Federal Rule of
                              Criminal Procedure 8. (Docket No. 163.) 10
                              The Court referred the pretrial motions to
                              a magistrate judge for a hearing, if
     March 18, 2019           necessary, and a report and recommendation
        through               (“R&R”). (Docket Nos. 156, 158 and 165.)
                        0
     September 20,            Magistrate    Judge  Bruce   J.   McGiverin
          2019                subsequently issued R&R’s recommending that
                              the Court deny the motions to suppress and
                              motion to dismiss. (Docket Nos. 185, 220
                              and 225.) The Court adopted the R&R’s on
                              May 31, 2019, September 11, 2019 and
                              September 20, 2019. (Docket Nos. 195, 244
                              and 248.)   On this later date, the Court
                              scheduled a pretrial conference and trial
                              for October 17, 2019 and October 21, 2019,
                              respectively. (Docket No. 249.)
      September 21,
           2019
                        12    No Exclusion is Applicable.
         through
     October 2, 2019
                              On October 3, 2019, Agosto moved for an
                              updated designation of evidence, Giglio,
     October 3, 2019
                              and Jencks materials. (Docket No. 254.)
         through        0
                              The Court granted Agosto’s motion the next
     October 4, 2019
                              day.      Docket   No.  255;   18   U.S.C.
                              § 3161(h)(1)(D).

     October 5, 2019    1     No Exclusion is Applicable.




10The Court granted Tapia and Abreu’s motions to join Ramos’ suppression and
dismissal motions. (Docket Nos. 160, 163, 164, 166, 169 and 170.)
Criminal No. 18-082 (FAB)                                                   12

          DATE          DAYS                 REASON FOR DELAY

                               On October 6, 2019, the United States moved
                               for    reciprocal    discovery    and    for
                               authorization   to   review   the   Pretrial
     October 6, 2019
                               Service Reports on October 7, 2019.
         through         0
                               (Docket Nos. 256 and 257.)        The Court
     October 7, 2010
                               granted the United States’ motions the next
                               day. Docket Nos. 259 and 260; 18 U.S.C. §
                               3161(h)(1)(D).
     October 8, 2019
         through         3     No Exclusion is Applicable.
     October 10, 2019
                               Tapia moved to suppress statements pursuant
                               to the Fifth Amendment. Docket No. 267; 18
                               U.S.C. § 3161(h)(1)(D). The Court referred
                               Tapia’s motion to a magistrate judge for an
  October 11, 2019             R&R on October 21, 2019. (Docket No. 289.)
      through            0     Magistrate      Judge   Marshal    D.   Morgan
 November 29, 2019             scheduled     a    suppression   hearing   for
                               January 10, 2020.         (Docket No. 295.)
                               Agosto moved for dismissal pursuant to the
                               STA   on     November    29,   2019.   (Docket
                               No. 300.) 11



Speedy Trial Clock Total:

      16 Days of Unexcused Delay

      594 Days of Excused Delay

         A.   Agosto’s Speedy Trial Calculation is Incorrect

              According to Agosto, 117 days of unexcused delay elapsed

between November 2, 2018 and March 18, 2019.            (Docket No. 300 at

p. 2.)        This interval consists of 136 calendar days.               In a




11See United States v. Gates, 650 F. Supp. 2d 81, 83 n. 1 (D. Me. 2009) (“[The
defendant] acknowledges that the speedy trial clock stopped while his motion to
suppress was pending.”)
Criminal No. 18-082 (FAB)                                                       13
perfunctory manner and without citing the relevant STA exclusions,

he argues that “no more than seven (7) excusable days” accrued

during this five-month interval.             Id.   Based on this proposition,

129   days    of    unexcused   delay       elapsed.     This    discrepancy    is

inconsequential, however, because trial is scheduled to commence

well within the timeframe mandated by the STA.

             Agosto       presents      a      myopic,     overly      formulaic

interpretation of the STA.           He argues that “the Court issued no

ruling involving the Speedy Trial Act.”             (Docket No. 300 at p. 2.)

The Court need not quote the statute, however, to invoke the

section 3161(h)(7) exclusion for continuances.               Valdivia, 680 F.3d

at 40. 12    Defense counsel’s motion for additional time and the

Court’s     order   are   “complementary       documents,”      analyzed   as   one

record to determine whether an ends-of-justice continuance tolled

the speedy trial clock.         United States v. Bruckman, 874 F.2d 57,

62 (1st Cir. 1989) (noting that “the basic facts and justifying

grounds for the requested continuance and excludable time under

the Speedy Trial Act are clearly obvious as explained in the




12
  See also United States v. Rush, 738 F.2d 497, 508 (1st Cir. 1984) (holding
that “it is generally preferable to limit a continuance to a definite period
for the sake of clarity and certainty; but at the same time it is inevitable
that in some cases, like the present one, a court is forced to order an (h)(8)
continuance without knowing exactly how long the reasons for supporting the
continuance will remain valid.”).
Criminal No. 18-082 (FAB)                                                   14
government’s motion and memorandum which was ‘allowed’ by the trial

court.”). 13

            The Court continued trial in the interests of justice at

the fourth, fifth and sixth status conferences, tolling the STA

clock for 95 days (December 12, 2018 through March 18, 2019).

(Docket Nos. 119, 122 and 129.) 14

            1.    The Fourth Status Conference

                  On December 13, 2018, the United States informed

the Court that the parties intended to discuss formal plea offers

at an upcoming proffer session.            (Docket No. 307 at p. 4—6.)

Rebollo asserted that “after that [proffer] meeting [on December

19, 2018], [the defendants] will be able to report back to the

Court on what, if anything, will happen next.”                Id. at p. 5.

Moreover, Domínguez notified the Court that “there are pressing

and significant legal matters that could have an effect on the

disposition of the case that need to be discussed.”             Id. at p. 5.

The Court scheduled the fifth status conference for January 25,

2019 to allow “[defense] counsel additional time to discuss pending


13See United States v. Mitchell, 723 F.2d, 1040 1044 (1st Cir. 1983) (“Reading
the motion and the judge’s ruling as complementary documents, we have no
difficulty finding that the provisions of [the “interest of justice” exclusion]
were satisfied.”) (citing United States v. Guerrero, 667 F.2d 862, 866-67 (10th
Cit. 1981) (“Where the motion sets forth the basic facts, and they are obvious,
it is not necessary for the court to articulate them.”)).

14 Defense counsel María Domínguez-Victoriano (“Domínguez”) and Francisco
Rebollo-Casalduc (“Rebollo”) represent Agosto and appeared at the status
conferences on his behalf. (Docket Nos. 307-309.)
Criminal No. 18-082 (FAB)                                                   15
legal matters and commence negotiation conversations.”                (Docket

No. 119.)

                   Although the Court did not refer explicitly to the

“ends-of-justice”      language,      the    reasons    for    issuing     the

continuance    comport    with   section     2161(h)(7).      Ensuring    that

counsel possess adequate time to prepare for trial is a valid

reason to continue an action.          See, e.g., Apicelli, 839 F.3d at

84—85 (finding “no abuse of discretion in [the district court’s]

issuance of an ends-of-justice continuance” to “give counsel time

to prepare” and “to review the new evidence and potentially prepare

new exhibits”). 15     Failure to grant a defendant’s request for a

continuance would deny him of her “reasonable time necessary for

effective preparation.” 18 U.S.C. § 3161(h)(7) (B)(iv). Allotting

the parties additional time to engage in plea negotiations also

falls within the “ends-of-justice” exclusion.               United States v.

Gottesfeld, 319 F. Supp. 3d 548, 560 (D. Mass. 2018) (“Defendant,

here,    through     counsel,    indicated     that    he    was   ‘seriously

considering’ a plea agreement . . . Under these circumstances, the



15See also United States v. Sepulveda, 15 F.3d 1161, 1193 n.25 (1st Cir. 1993)
(“We note that the district court also granted an ends-of-justice continuance
on December 18, 1990, in response to [the defendant’s] motion for an extension
of discovery deadlines, thereby providing an additional source of excludable
time”); United States v. Bell, Case No. 17-3505, 2019 U.S. App. LEXIS 16534 *21
(7th Cir. June 3, 2019) (“[N]ew discovery materials” regarding the superseding
indictment constituted “ample reason to conclude that the failure to grant a
continuance would deny defense counsel reasonable time for effective
preparation.”) (internal citation and quotation omitted).
Criminal No. 18-082 (FAB)                                                   16
Court finds that the orders excluding time were appropriate under

the ends-of-justice provision of the Speedy Trial Act and that

defendant    is   judicially    estopped    from    advancing    a   position

contrary to his earlier assessment.”). 16

            2.    The Fifth Status Conference

                  At the fifth status conference, the United States

notified the Court that although “[Agosto] will go to trial,” it

continued to engage in meaningful plea negotiations with the

remaining defendants.       Docket No. 308 at p. 4; see, e.g., United

States v. Lara, Case No. 15-069, 2015 U.S. Dist. LEXIS 68767 *3

(D. Me. May 27, 2015) (holding that because “the continuances

requested by Lara’s codefendants are excludable under the Ends of

Justice Clause . . . the delays resulting from the continuances

are reasonable as to Lara.”).         Rebollo informed the Court that he

was “available some time in February [2019] for this trial.”               Id.

at p. 7.    The Court set the sixth status conference for February

15, 2019 to accommodate defense counsel’s schedule, to allow the

transportation of a cooperating witness and to facilitate plea

negotiations.     (Docket No. 122.) 17      The Court also articulated a


16See United States v. Sobh, 571 F.3d 600 (6th Cir. 2009) (affirming exclusion
based on section 3161(h)(7) because “counsel for all the codefendants requested
additional time to prepare, and represented that several of the codefendants
continued to pursue fruitful plea negotiations and needed additional time to
ascertain how to proceed”).

17The STA excludes time “resulting from the absence or unavailability of the
defendant or an essential witness.” 18 U.S.C. § 3161(h)(3)(A).
Criminal No. 18-082 (FAB)                                                    17
preference that the defendants stand trial together.              Id. at p. 7

(“If I set a trial for February, then everybody goes to trial.”);

United States v. Congo, Case No. 18-193, 2019 U.S. Dist. LEXIS

27362 *2—3 (D. Me. Feb. 21, 2019) (“Under the totality of the

circumstances,     the   utility    and   efficiency    of   a   single   trial

outweighs any prejudice to [the defendant], and I conclude that

the delay occasioned by the speedy trial order is reasonable.”).

Subsequently, the Court rescheduled the sixth status conference

for February 19, 2019.       (Docket No. 128.) 18

            3.    The Sixth Status Conference

                  According to the United States, the intervening

plea negotiations between the fifth and sixth status conferences

resulted in “more beneficial” offers to Hernández, Vázquez, Abreu,

Ramos, and Tapia.     (Docket No. 309 at p. 4.)        On February 29, 2019,

Rebollo requested “four weeks to file a motion to suppress [on

behalf of Agosto], one week after the change of plea deadline, or

whatever other date the Court deems appropriate”.                Id. at p. 9.

The Court scheduled a pretrial conference for March 19, 2019, and

trial for March 25, 2019. Id.         Agosto filed a motion to suppress

on March 28, 2019.       (Docket No. 154.)


18See United States v. Campbell, 706 F.2d 1138, 1143 (11th Cir. 1983) (“Congress
recognized the utility of multi-defendant trials to effectuate the prompt
efficient disposition of criminal justice.     It felt that the efficiency and
economy of joint trials far outweighed the desirability of granting a severance
where the criterion was simply the passage of time.”) (internal citation and
quotation omitted).
Criminal No. 18-082 (FAB)                                                    18
                  Agosto benefited from the continuance by permitting

his attorney to prepare a motion to suppress.                After utilizing

this continuance to his advantage, Agosto now argues that the time

between the sixth status conference and his motion to suppress

constitutes unexcused delay.           Agosto’s argument is unavailing.

The STA is a shield against prolonged prosecutions, not a sword

against justified and self-inflicted delay.                United States v.

Morales-Castro, 950 F. Supp. 2d 345, 349 (D.P.R. 2013) (denying

motion to dismiss the indictment for violation of the STA because

the defendant “has benefited from his request for continuances and

from the order that vacated the original trial date; he may not

now claim that he is prejudiced in the Court’s actions”) (Besosa,

J.). 19   Accordingly, Agosto’s motion to dismiss is DENIED.




19See United States v. Pringle, 751 F. 2d 419, 434 (1st Cir. 1984) (affirming
denial of motion to dismiss because defendants cannot “lull the court and
prosecution into a false sense of security only to turn around later and use
[the speedy trial] waiver-induced leisurely place of the case as grounds for
dismissal”); Pakala, 568 F.3d at 60 (“[Defendant] would obtain an ‘unfair
advantage’ by benefiting from his continuances and then later claiming that he
was somehow prejudiced by the district court’s actions.”); United States v.
Scantleberry-Frank, 158 F.3d 612, 615-16 (1st Cir. 1998) (“Defense counsel
cannot have it both ways. Either she may agree that the continuance granted for
her be excluded from STA consideration, or she must object to the
continuance.”); United States v. Troy, 564 F. Supp. 2d 42, 45 (D. Me. 2008)
(“Having sought and been granted further time to investigate and defend the
case, [the defendant] is in no position to complain about the delay that he
occasioned and that was for his benefit.”); United States v. Colón-Ledée, Case
No. 09-131, 2011 U.S. Dist. LEXIS 67693 *24 (D.P.R. June 22, 2011) (denying
motion to dismiss pursuant to the STA in part because “defendants have benefited
not only from the continuance in the instant case, but also from the court’s
temporal leniency in granting repeated extensions of time”) (Delgado-Colón,
J.).
Criminal No. 18-082 (FAB)                                          19
IV.   Conclusion

      For the reasons set forth above, Agosto’s motion to dismiss

pursuant to the Speedy Trial Act is DENIED with prejudice. (Docket

No. 300.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, December 18, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
